Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
	Claims 1- 20 are pending in this application.
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
     Group I.      Set of Claims 17-20, drawn to an apparatus, classified in CPC H01L 21/6715.
     Group II.    Sets of Claims 1-9 and 10-16, in which claims 18 and 25 are independent, drawn to process of making a semiconductor device, classified in CPC H01L 21/02104
a)  Species I,  e.g. Set of claims 1-9: A method of treating a semiconductor substrate, comprising: converting a first main side of the semiconductor substrate having a first coefficient of static friction relative to a surface of a wafer table to a second coefficient of static friction relative to the surface of the wafer table, wherein the second coefficient of static friction is less than the first coefficient of static friction; applying a photoresist layer over a second main side of the semiconductor substrate having the first coefficient of static friction, wherein the second main side opposes the first main side; and placing the semiconductor substrate on the wafer table so that the first main side of the semiconductor substrate faces the wafer table. Classified in CPC H01L 21/02104.  
 
 	 b)  Species II, e.g. Set of claims 10-16: A method of treating a semiconductor substrate, comprising: arranging the semiconductor substrate in a deposition chamber so that a first ambient contacting a first main side of the semiconductor substrate is different from a second ambient contacting a second main side of the semiconductor substrate, wherein the second main side opposes the first main side; alkylating only the first main side of the semiconductor substrate to provide an alkylated first main side of the semiconductor substrate; applying a photoresist layer over the second main side of the semiconductor substrate; and placing the semiconductor substrate on a wafer table so that the alkylated first main side of the semiconductor substrate faces the table. Classified in CPC H01L 21/02104.  

 	The inventions are distinct, each from the other because of the following reasons:
 	Inventions II and I are related as process of making and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In the instance case unpatentabilities of the group I invention would not necessarily imply unpatentability of the group II invention, since the apparatus of the group I invention can be used to deposit a protective insulating layer on the body.

	 Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, the fields of search are not co-extensive. Therefore, separate examination would be required and restriction for examination purposes as indicated is proper.
 
This application contains claims directed to the following patentably distinct species of the claimed invention:
a)  Species I,  e.g. Set of claims 1-9.
 b)  Species II, e.g. Set claims 10-16.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claims is finally held to be allowable. Currently, no claim is generic. Applicant is advised that a response to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is all claims are generic is considered non-responsive unless accompanied by an election. 

 	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. 1.141.  If claims are added after the selection, applicant must indicate which are readable upon the elected species.  M.P.E.P. 809.02(a). Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filled petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h).

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 

/DUNG A. LE/Primary Examiner, Art Unit 2819